 Case 3:21-cv-01582-E-BN Document 19 Filed 08/31/21      Page 1 of 1 PageID 232



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

SHEIK TEHUTI,                           §
                                        §
            Plaintiff,                  §
                                        §
V.                                      §          No. 3:21-cv-1582-E
                                        §
CHRISTOPHER C. COLLIE, ET AL.,          §
                                        §
            Defendants.                 §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Objections were filed. The District Court reviewed de

novo those portions of the proposed findings, conclusions, and recommendation to

which objection was made, and reviewed the remaining proposed findings,

conclusions, and recommendation for plain error. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

       SO ORDERED this 31st day of August, 2021.




                                      _________________________________________
                                      ADA BROWN
                                      UNITED STATES DISTRICT JUDGE
